Title: From George Washington to Arthur St. Clair, 30 November 1781
From: Washington, George
To: St. Clair, Arthur


                  
                     Dear Sir
                     Philadelphia 30th Novemr 1781
                  
                  I have received your Favor of the 14th instant, and am very sorry to observe the Difficulties & Impediments which have attended the march of the Troops under your Command—they are such as I feared—but such as I trust the Resources of your Genius will surmount.
                  The Returns you inclosed, I was sorry to see so small—the Deficiency in Numbers, must be made up in the Vigor of your Operations—Your prospects against Wilmington, I think are not unpromising, on the Ground you mention—tho’ there is no accounting for the Events of War—If your Attempt should fail, whatever may be the Censures of the People at the Moment of the Event, yet I doubt not, that your Character will eventually obtain that Justice which I flatter myself your Conduct will ever merit—an Instance of which you have already had in the Course of this War.  
                  Inclosed you will find Extracts from the Resolutions of Congress on the Occasion of our late Success in Virginia;  I transmit them to you, to be communicated to the Troops under your Command, that they may know the Sense in which Congress are pleased to estimate their late Services.
                  Colo. Febigers Return of Virginia Troops appear to me very extraordinary—I fear that a Dislike to the southern Service or some other Reasons have operated to lessen their Numbers beyond what ought to be.  I wish you Sir to write to him in the most pressing manner, to bring on every Man engaged for a permanent Term, and who is possibly able to march—& let him know that no Excuse can possibly be admitted for unnecessary Detentions.  Wishing you Health, Happiness & Success I am, with much Esteem & Regard Dear Sir Your most Obedient Servt
                  
                     Go: Washington
                     
                  
               